MEMORANDUM **
Jose Ramos-Escobar appeals the sentence imposed following his guilty-plea conviction for illegal reentry in violation of *4698 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for harmless error whether the district court denied Ramos-Escobar the right of allocution. United States v. Leasure, 122 F.3d 837, 840 (9th Cir.1997). We affirm.
Ramos-Escobar’s contention that he was denied the right of allocution lacks merit because the record shows that he was provided an opportunity to address the district court before it imposed sentence. See Fed.R.Crim.P. 32(c)(3); Leasure, 122 F.3d at 840 (stating “that Rule 32 may be satisfied by allowing a defendant an opportunity to make a statement before the end of sentencing but after the court has indicated its tentative conclusions on sentencing”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.